CH Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 06/01/2022, in which, claim(s) 1-14 and 21-22 is/are pending.
Claim(s) 15-20 is/are cancelled. 
Claim(s) 21-22 is/are newly added.

Response to Arguments
Double Patenting Rejection: 
Applicant’s request for rejection to be held abeyance is acknowledged.

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 1-14 and 21-22 have been considered but are moot in view of the new ground(s) of rejection.
	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim(s) 1 and 10 is/are rejected on the ground of nonstatutory double patenting over claim(s) 1, 9 and 17 of U.S. Patent No. 10, 572, 549, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the claims are not identical; however, they are substantially similar, with the difference of unsolicited request vs status inquiry, which are anticipated by the patent claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 10 and 22 recited “wherein the client computer system is permitted to access, during the specified duration of time and via the connection and the server computer system, data stored by the private computer system…”.
The specification does not seem to support the amendment in which the client computer accessing the stored data in the private computer via the connection… which is between the server computer and private computer system.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 reciting “the method of claim 1, wherein the private computer system is operable to reestablish the connection in response not receiving a response before completion of the specified duration of time.”. The specification does not support this features and is consider new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 22 recited “wherein the client computer system is permitted to access, during the specified duration of time and via the connection and the server computer system, data stored by the private computer system…
receiving, by the server computer system from the private computer system, a database communications response that includes the particular data;
sending, by the server computer system and to the client computer system, a response to the data request that is based on the particular data included in the database communications response.”.
If the client computer requesting for the particular data and have access to the data stored in the private computer… why would the private computer send the particular data to the server computer and do nothing with the particular data request by the client computer? The client computer should access it directly from the private computer or when the server computer received it from the private computer, it could have send it to the client computer… Then there is no point in the client computer getting access to the private computer via the connection…

It is also unclear, if the client obtained the request data (particular data) from the private computer or from the server computer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royer (Pub. No.: US 2002/0157020 A1 – IDS) in view of Gan et al. (Pub. No.: US 2008/0016146 A1; hereinafter Gan).
Regarding claims 1, 10 and 22, Royer discloses a method, comprising:
receiving a database request status inquiry that initiates a connection between the private computer system and the server computer system that allows the server computer system to send information to the private computer system on behalf of a client computer system (the manager computer passing the client computer request/query to the server machine behind the firewall, is in a secured private network [Royer; ¶29, 58-59, 64-68, 140-141; Fig. 4-5 and associated text]); 
maintaining, by the server computer system, the connection for a specified duration of time, wherein the client computer system is permitted to access, during the specified duration of time and via the connection and the server computer system, data stored by the private computer system (maintain communication via session duration, until it expire, thus the client device can access while the session state is active [Royer; ¶136, 207-219]); 
during the specified duration of time, the server computer system:
receiving a data request from the client computer system (during active session, the client request/query from the server computer, via the manager computer [Royer; ¶, 29, 56-59, 84; Fig. 4-5 and associated text]);
in response to determining that the data request is requesting access to the private computer system (client computer request access resources of the server computer [Royer; ¶56-59, 84; fig. 4-5 and associated text]),
sending, to the private computer system, a response to the database request status inquiry (sending the request and inquiry to the target/database server computer [Royer; ¶58-59, 114-117, 172-174, 196; Fig. 4-5 and associated text]); 
receiving, by the server computer system from the private computer system, a database communications response that includes information generated based on the response sent to the private computer system (response of action based on incoming command with results of the query [Royer; ¶58-59, 73, 88-90]); and 
sending, by the server computer system, a response to the data request that is based on the information included in the database communications response (returned the results from the target/database server to the client also database result sets and other general results [Royer; ¶58-59, 73, 76-85]).
Royer does not explicilty discloses “receiving, by a server computer system from a private computer system located behind a firewall of a private network, a database request status inquiry that initiates a connection between the private computer system and the server computer system that allows the server computer system to send information to the private computer system on behalf of a client computer system; however, in a related and analogous art, Gan teaches this feature.
In particular, Gan teaches a data event agent working as middleman between the client device and the database, in which the database and the data event agent are initially connected and the data event agent knows the stored data in the database. When the client device request for data, the event agent would retrieve the data from the database and send it to the client device. There are different embodiments, in which the database can send the client device the data via the event agent as well [Gan; ¶15-19, 22-29]. It would have been obvious before the effective filing date of the claimed invention to modify Royer in view of Gan with the motivation for more secure access and easier to managed large amounts of data in a n organized manner.

Regarding claim 2, Royer-Gan combination discloses the method of claim 1, further comprising: receiving, by the server computer system from the private computer system, a subsequent database request status inquiry, wherein the subsequent database request status inquiry specifies a maximum time interval that a subsequent connection initiated by the subsequent database request status inquiry can be maintained before expiration (the target/database server gets the query from the manage computer, while the session is still active [Royer; ¶58-59, 114-117, 172-174, 196; Fig. 4-5 and associated text]).

Regarding claim 3, Royer-Gan combination discloses the method of claim 2, further comprising: maintaining, by the server computer system, the subsequent connection; and before reaching the specified maximum time interval, the server computer system sending, in response to not receiving a subsequent data request from the client computer system while the subsequent connection is maintained, a response to the subsequent database request status inquiry that specifies that no data is requested from the private computer system (the session is active until it expires, which is the max time or the wait time expires [Royer; ¶58-59, 114-117, 172-174, 179, 196; Fig. 4-5 and associated text]).

Regarding claim 4, Royer-Gan combination discloses the method of claim 2, wherein the database request status inquiry enables access to data stored in a first database managed by the private computer system, and wherein the subsequent database request status inquiry enables access to data that is stored in a second, different database managed by the private computer system (if valid, allow query to proceed and access to the data when the condition is met [Royer; ¶58-59, 114-117, 172-174, 179, 196; Fig. 4-5 and associated text]).

Regarding claim 5, Royer-Gan combination discloses the method of claim 1, wherein at least a portion of the response sent to the private computer system is encrypted, and wherein sending the response is performed without the use of a virtual private network (VPN) connection to the private network (the client request/query is thorough the secure client network [Royer; ¶58-59, 168; Fig. 4-5 and associated text]).

Regarding claim 6, Royer-Gan combination discloses the method of claim 1, wherein the response to the database request status inquiry specifies one or more database commands to be executed against a database that is managed by the private computer system (database command usage [Royer; ¶80-84, 168; Fig. 12 and associated text]).

Regarding claim 7, Royer-Gan combination discloses the method of claim 1, wherein the determining that the data request is requesting access to the private computer system is based on the data request identifying a database that is managed by the private computer system (query request to access the database [Royer; ¶56-59; Fig. 4-5 and associated text]).

Regarding claim 8, Royer-Gan combination discloses the method of claim 1, wherein the response to the database request status inquiry is sent on a same network port from which the database request status inquiry is received (the communication is using the same network port in response as it is communication between same devices [Royer; ¶58-59, 114-117, 172-174, 179, 196; Fig. 4-5 and associated text]).

Regarding claim 9, Royer-Gan combination discloses the method of claim 1, wherein the response to the database request status inquiry includes a database query configured to be executable as a Java Database Connectivity (JDBC) request by the private computer system (use of database connection, such as an ODBC, JDBC or native database connection [Royer; ¶56]).

Regarding claim 11, Royer-Gan combination discloses the non-transitory computer-readable medium of claim 10, wherein the operations further comprise: determining that the data request is requesting access to the private computer system based on the data request specifying a target database name for a database that is managed by the private computer system (the client request/query is thorough the secure client network through a firewall and accessing private secure network to the target/database server computer [Royer; ¶58-59, 114-117, 172-174, 179, 196; Fig. 4-5 and associated text]).

Regarding claim 12, Royer-Gan combination discloses the non-transitory computer-readable medium of claim 10, wherein the operations further comprise: building, based on the data request from the client computer system, a database query in a Java Database Connectivity (JDBC) request format, wherein the database query is included in the response to the database request status inquiry (use of database connection, such as an ODBC, JDBC or native database connection [Royer; ¶56]).

Regarding claim 13, Royer-Gan combination discloses the non-transitory computer-readable medium of claim 10, wherein the operations further comprise: based on the data request received from the client computer system being associated with a web page, generating the response to the data request to include HyperText Markup Language (HTML) that corresponds to the information from the database communications response (client initial query using HTML of the web browser [Royer; ¶89, 114-119; Fig. 4-5 and associated text]).

Regarding claim 14, Royer-Gan combination discloses the non-transitory computer-readable medium of claim 10, wherein the database request status inquiry enables access to data stored in a first one of a plurality of databases managed by the private computer system, and wherein the operations further comprise: 
receiving, from the private computer system, a second database request status inquiry that enables access to data stored in a second one of the plurality of databases; and determining which of the database request status inquiry and the second database request status inquiry to respond to based on the data request from the client computer system (various query are made throughout, the decision and status of the database query are generated [Royer; Abstract; ¶58-59, 114-117, 172-174, 179, 196; Fig. 4-5 and associated text]).

Regarding claim 21, Royer-Gan combination discloses the method of claim 1, wherein the private computer system is operable to reestablish the connection in response not receiving a response before completion of the specified duration of time (attempting to re-established of connection while no response or session/connection dropped is common in the art).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432